Case 2:17-cv-04261-KM-JBC Document 105

Camille V. Otero, Esq.

Kevin W. Weber, Esq.

GIBBONS P.C.

One Gateway Center

Newark, New Jersey 07102-5310
Telephone: (973) 596-4509
Facsimile: (973) 639-8321
Attorneys for Defendant
Congoleum Corporation

Filed 05/24/19 Page 1 of 2 PagelD: 2101

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

DVL, INC. and DVL KEARNY HOLDINGS,
LLC,

Plaintiffs,
Vv.

CONGOLEUM CORPORATION AND
BATH IRON WORKS CORPORATION

Defendants.

 

 

TO: Anthony R. Twardowski
ZARWIN BAUM DeVITO
KAPLAN SCHAER TODDY, P.C.
1818 Market Street, 13th FI.
Philadelphia, PA 19103
Telephone: (215) 569-2800
Fax: (215) 569-1606
E-mail: artwardowski@zarwin.com

Paul M. Schmidt

POST & SCHELL, P.C.

Four Penn Center

1600 John F. Kennedy Blvd.
Philadelphia, PA 19103-2808
Telephone: (215) 587-1000

Fax: (215) 587-1444

E-mail: pschmidt@potschell.com

Attorneys for Plaintiffs DVL, Inc. and
DVL Kearny Holdings, LLC

Civil Action No. 2:17-cv-04261 (KM) (JBC)

Document filed electronically

NOTICE OF MOTION

Thomas R. Curtin

George C. Jones

GRAHAM CURTIN

4 Headquarters Plaza, P.O. Box 1991
Morristown, NJ 07962-1991
Telephone: (973) 292-1700

Fax: (973) 292-1767

E-mail: tcurtin@GrahamCurtin.com
E-mail: gjones@GrahamCurtin.com

Cynthia J. Robertson

JENNER & BLOCK LLP

1099 New York Avenue, NW
Suite 900

Washington, D.C. 20001
Telephone: (202) 639-6000

Fax: (202) 639-6066

E-mail: MVanAllen@jenner.com
E-mail: CRobertson@jenner.com
Case 2:17-cv-04261-KM-JBC Document 105 Filed 05/24/19 Page 2 of 2 PagelD: 2102

Catherine Steege

John VanDeventer

JENNER & BLOCK LLP

353 N. Clark St.

Chicago, IL 60654

Telephone: (312) 222-9350
Facsimile: (312) 527-0484

E-mail: CSteege@jenner.com
E-mail: JVanDeventer(@jenner.com

Attorneys for Defendant Bath Iron Works
Corporation

PLEASE TAKE NOTICE that on Monday, June 17, 2019, or as soon thereafter as

counsel may be heard, Defendant Congoleum Corporation (“Congoleum”) shall move before the

Honorable Kevin McNulty, United States District Judge, at the Frank R. Lautenberg United

States Courthouse, 1 Federal Square, Newark, New Jersey 07102 for an order granting Summary

Judgment dismissing Plaintiffs ‘Amended Complaint with prejudice.

PLEASE TAKE FURTHER NOTICE that, in support of its Motion, Congoleum shall

rely on the papers submitted herewith and argument of counsel i999. 7”
a o

Dated: May 24, 2019

  

pyr MM fo

Camille ¥--Otero, Esq.

Kevin W. Weber, Esq.

GIBBONS P.C.

One Gateway Center

Newark, New Jersey 07102-5310
Telephone: (973) 596-4509
Facsimile: (973) 639-8321
Attorneys for Defendant
Congoleum Corporation
